                                                                                                    Case 13-18735-mkn          Doc 323    Entered 06/11/21 11:08:21     Page 1 of 5




                                                                                                1
                                                                                                2
                                                                                                3
                                                                                                4Entered on Docket
                                                                                             ___________________________________________________________________
                                                                                                 June 11, 2021
                                                                                                5
                                                                                                6
                                                                                                7   Jacob L. Houmand, Esq. (NV Bar No. 12781)
                                                                                                    Email: jhoumand@houmandlaw.com
                                                                                                8   Bradley G. Sims, Esq. (NV Bar No. 11713)
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                                    Email: bsims@houmandlaw.com
                                                                                                9   HOUMAND LAW FIRM, LTD.
                                                                                                    9205 West Russell Road, Building 3, Suite 240
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                               10   Las Vegas, NV 89148
HOUMAND LAW FIRM, LTD.




                                                                                                    Telephone:    702/720-3370
                                                                                               11   Facsimile:    702/720-3371

                                                                                               12   General Bankruptcy Counsel for Lenard Schwartzer, Chapter 7 Trustee

                                                                                               13
                                                                                               14                              UNITED STATES BANKRUPTCY COURT

                                                                                               15                                        DISTRICT OF NEVADA

                                                                                               16    In re:                                          Case No. BK-S-13-18735-MKN
                                                                                                                                                     Chapter 7
                                                                                               17    SIX STAR CLEANING AND CARPET
                                                                                                     SERVICES, Inc.,                                 ORDER GRANTING APPLICATION TO
                                                                                               18                                                    EMPLOY PRAEMIA LAW, PLLC AS
                                                                                                                     Debtor.                         SPECIAL LITIGATION COUNSEL FOR
                                                                                               19                                                    LENARD SCHWARTZER, CHAPTER 7
                                                                                                                                                     TRUSTEE, PURSUANT TO 11 U.S.C. §§
                                                                                               20                                                    327(e) AND 328(a) AND FEDERAL RULE
                                                                                                                                                     OF BANKRUPTCY PROCEDURE 2014
                                                                                               21
                                                                                                                                                     Date of Hearing:     June 9, 2021
                                                                                               22                                                    Time of Hearing:     11:00 a.m.
                                                                                                                                                     Place: Courtroom No. 2, Third Floor
                                                                                               23                                                                         Foley Federal Building
                                                                                                                                                                          300 Las Vegas Blvd., S.
                                                                                               24                                                                         Las Vegas, NV 89101
                                                                                               25                                                    Judge: Honorable Mike K. Nakagawa
                                                                                               26
                                                                                               27             The Court has reviewed the Application to Employ Praemia Law, PLLC As Special

                                                                                               28   Litigation Counsel for Lenard Schwartzer, Chapter 7 Trustee, Pursuant to 11 U.S.C. §§ 327(e)

                                                                                                                                                    -1-
                                                                                                  Case 13-18735-mkn       Doc 323     Entered 06/11/21 11:08:21      Page 2 of 5




                                                                                              1   and 328(a) and Federal Rule of Bankruptcy Procedure 2014 [ECF No. 313]1 (the “Application”)

                                                                                              2   filed by Jacob L. Houmand, Esq. and Bradley G. Sims, Esq. of the Houmand Law Firm, Ltd.,

                                                                                              3   general bankruptcy counsel for Lenard Schwartzer (the “Trustee”), the Chapter 7 Trustee in the

                                                                                              4   above-captioned bankruptcy case. The Application sought authority to employ the law firm of

                                                                                              5   Praemia Law, PLLC (the “Firm”), as special litigation counsel on a contingency fee basis for the

                                                                                              6   Trustee.

                                                                                              7          Jacob L. Houmand, Esq. appeared on behalf of the Trustee. All other appearances were

                                                                                              8   noted on the record.
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9          The Court reviewed the Application, the Declaration of Michael E. Avakian, Esq. In
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10   Support of Application to Employ Praemia Law, PLLC As Special Litigation Counsel for Lenard
HOUMAND LAW FIRM, LTD.




                                                                                             11   Schwartzer, Chapter 7 Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of

                                                                                             12   Bankruptcy Procedure 2014 [ECF No. 314], the Declaration of Lenard Schwartzer In Support of

                                                                                             13   Application to Employ Praemia Law, PLLC As Special Litigation Counsel for Lenard Schwartzer,

                                                                                             14   Chapter 7 Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of Bankruptcy

                                                                                             15   Procedure 2014 [ECF No. 315], the Notice of Hearing On Application to Employ Praemia Law,

                                                                                             16   PLLC As Special Litigation Counsel for Lenard Schwartzer, Chapter 7 Trustee, Pursuant to 11

                                                                                             17   U.S.C. §§ 327(e) and 328(a) and Federal Rule of Bankruptcy Procedure 2014 [ECF No. 316], the

                                                                                             18   Certificate of Service of Application to Employ Praemia Law, PLLC As Special Litigation

                                                                                             19   Counsel for Lenard Schwartzer, Chapter 7 Trustee, Pursuant to 11 U.S.C. §§ 327(e) and 328(a)

                                                                                             20   and Federal Rule of Bankruptcy Procedure 2014 [ECF No. 317], the Response to Application to

                                                                                             21   Employ Praemia Law, PLLC As Special Litigation Counsel for Lenard Schwartzer, Chapter 7

                                                                                             22   Trustee (ECF No. 313) [ECF No. 319], the Reply to Response to Application to Employ Praemia

                                                                                             23   Law, PLLC As Special Litigation Counsel for Lenard Schwartzer, Chapter 7 Trustee, Pursuant to

                                                                                             24   11 U.S.C. §§ 327(e) and 328(a) and Federal Rule of Bankruptcy Procedure 2014 [ECF No. 320],

                                                                                             25   the Certificate of Service of Reply to Response to Application to Employ Praemia Law, PLLC As

                                                                                             26   Special Litigation Counsel for Lenard Schwartzer, Chapter 7 Trustee, Pursuant to 11 U.S.C. §§

                                                                                             27
                                                                                                  1
                                                                                                    All references to “ECF No.” are to the numbers assigned to the documents filed in the case as
                                                                                             28
                                                                                                  they appear on the docket maintained by the clerk of the court.
                                                                                                                                                -2-
                                                                                                  Case 13-18735-mkn         Doc 323     Entered 06/11/21 11:08:21        Page 3 of 5




                                                                                              1   327(e) and 328(a) and Federal Rule of Bankruptcy Procedure 2014 [ECF No. 321], the exhibits

                                                                                              2   attached thereto, and all other pleadings and papers on file herein.

                                                                                              3          Based upon this review and the findings of fact and conclusions of law placed on the

                                                                                              4   record at the hearing, and incorporated herein pursuant to Federal Rule of Civil Procedure 52,

                                                                                              5   made applicable to this matter pursuant to Federal Rules of Bankruptcy Procedure 9014(c) and

                                                                                              6   7052, and good cause appearing,

                                                                                              7          IT IS HEREBY ORDERED that:

                                                                                              8          1.      The Application is GRANTED as set forth herein; and
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                              9          2.      The Trustee appointed in the above-referenced bankruptcy case is hereby
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10   authorized pursuant to 11 U.S.C. §§ 327(e), 328(a) and Federal Rule of Bankruptcy Procedure
HOUMAND LAW FIRM, LTD.




                                                                                             11   2014 to employ the Firm as his special litigation counsel pursuant to the terms set forth in the

                                                                                             12   Application; and

                                                                                             13          3.      The terms of such employment shall be as described in the Application and in the

                                                                                             14   supporting Verified Statement of Michael E. Avakian, Esq. and as modified herein; and

                                                                                             15          4.      Such terms of employment are approved as reasonable in accordance with 11

                                                                                             16   U.S.C. §§ 328 and 330; and

                                                                                             17          5.      Any compensation and reimbursement of expenses are to be awarded by Court

                                                                                             18   order and are to be paid as an administrative expense after notice and a hearing, in accordance

                                                                                             19   with 11 U.S.C. §§ 330 and 503, or surcharged against secured property in accordance with 11

                                                                                             20   U.S.C. § 506(c), if appropriate;

                                                                                             21   ...

                                                                                             22   ...

                                                                                             23   ...

                                                                                             24   ...

                                                                                             25   ...

                                                                                             26   ...

                                                                                             27   ...

                                                                                             28   ...

                                                                                                                                                   -3-
                                                                                                  Case 13-18735-mkn       Doc 323    Entered 06/11/21 11:08:21     Page 4 of 5




                                                                                              1          6.     The Construction Industry and Laborers Joint Trust Funds reserve its rights to

                                                                                              2   oppose any request for compensation filed by the Firm, including the reasonableness of the

                                                                                              3   contingency fee.

                                                                                              4          IT IS SO ORDERED.

                                                                                              5   Prepared and Submitted By:

                                                                                              6   HOUMAND LAW FIRM, LTD.

                                                                                              7   By: /s/ Jacob L. Houmand
                                                                                                  Jacob L. Houmand, Esq. (NV Bar No. 12781)
                                                                                              8   Bradley G. Sims, Esq. (NV Bar No. 11713)
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                                  9205 West Russell Road, Building 3, Suite 240
                                                                                              9   Las Vegas, NV 89148
                                                                                                  Telephone:       702/720-3370
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10   Facsimile:       702/720-3371
HOUMAND LAW FIRM, LTD.




                                                                                             11   General Bankruptcy Counsel for Lenard Schwartzer, Chapter 7 Trustee

                                                                                             12
                                                                                             13
                                                                                             14
                                                                                             15
                                                                                             16
                                                                                             17
                                                                                             18
                                                                                             19
                                                                                             20
                                                                                             21
                                                                                             22
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28

                                                                                                                                                  -4-
                                                                                                  Case 13-18735-mkn         Doc 323      Entered 06/11/21 11:08:21      Page 5 of 5




                                                                                              1                                 LOCAL RULE 9021 CERTIFICATE

                                                                                              2          In accordance with Local Rule 9021, counsel submitting this document certifies that the
                                                                                              3   order accurately reflects the court’s ruling and that:
                                                                                              4          The Court has waived the requirements set forth in Local Rule 9021(b)(1).
                                                                                              5
                                                                                              6          No party appeared at the hearing or filed an objection to the Application.

                                                                                              7
                                                                                              8          I have delivered a copy of this proposed order to all counsel who appeared at the hearing,
                         9205 West Russell Road, Building 3, Suite 240 Las Vegas, NV 89148




                                                                                                         any unrepresented parties who appeared at the hearing, and each has approved or
                                                                                              9          disapproved the order, or failed to respond, as indicated below:
                               Telephone: (702) 720-3370 Facsimile: (702) 720-3371




                                                                                             10          Approved
HOUMAND LAW FIRM, LTD.




                                                                                             11          By: /s/ Christopher M. Humes
                                                                                                         Adam P. Segal, Esq. (NV Bar No. 6120)
                                                                                             12          Christopher M. Humes, Esq. (NV Bar No. 12782)
                                                                                                         Brownstein Hyatt Farber Schreck, LLP
                                                                                             13          100 North City Parkway, Suite 1600
                                                                                             14          Las Vegas, Nevada 89106-4614

                                                                                             15          Counsel for Trustees of the Construction Industry and Laborers Joitn Trust Funds

                                                                                             16          I certify that this is a case under Chapter 7 or 13, that I have served a copy of this order
                                                                                                         with the Application pursuant to Local Rule 9014(g), and that no party has objected to the
                                                                                             17
                                                                                                         form or content of the order.
                                                                                             18
                                                                                             19          Dated this 11th day of June, 2021.

                                                                                             20                                                      HOUMAND LAW FIRM, LTD.

                                                                                             21
                                                                                                                                                     By: /s/ Jacob L. Houmand
                                                                                             22                                                      Jacob L. Houmand, Esq. (NV Bar No. 12781)
                                                                                                                                                     Bradley G. Sims, Esq. (NV Bar No. 11713)
                                                                                             23                                                      9205 West Russell Road, Building 3, Suite 240
                                                                                                                                                     Las Vegas, NV 89148
                                                                                             24                                                      Telephone: 702/720-3370
                                                                                                                                                     Facsimile: 702/720-3371
                                                                                             25
                                                                                             26                                                      General Bankruptcy Counsel for Lenard
                                                                                                                                                     Schwartzer, Chapter 7 Trustee
                                                                                             27
                                                                                             28                                                    ###

                                                                                                                                                    -5-
